DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/21 is being considered by the examiner and the information contained therein does not adversely affect the indicated allowability of claims 1, 3-4 in the office action mailed on 01/26/21.  Please find attached a signed IDS.

Allowable Subject Matter
Claims 1, 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show in claim 1, an electrical generator comprising: 
a magnetic cylinder comprising: 
a plurality of modular magnetic discs, wherein each modular magnetic disc of the plurality of modular magnetic discs comprising: 
a retaining ring, 
a plurality of individual magnets radially positioned within the ring and arranged such that a magnetic pole of each magnet faces a center axis of the ring, 
at least one fastener coupling the modular magnetic discs together to form a magnetic cylinder, 
a core centered about a longitudinal axis, wherein the magnetic cylinder is axially centered about the core, 
a plurality of yokes coupled to the core, 
a plurality of modular coils positioned about the core, 
a plurality of commutator segments, wherein each commutator segment electrically couples an end of at least one of the modular coils to an end of an adjacent modular coil, and 
at least one brush electrically coupled to the one of the commutator segments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                      /LEDA T PHAM/Examiner, Art Unit 2834